Citation Nr: 1731870	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  16-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for hiatal hernia with reflux esophagitis, erosive esophagitis.

2. Entitlement to service connection for degenerative arthritis cervical spine with disc bulging C5-6 without cord compression.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and July 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Based on the Veteran's May 2017 testimony and upon review of the additional evidence submitted at the hearing, the Board finds further development is required prior to final adjudication of the Veteran's claim of service connection for a cervical spine condition and esophageal condition.  Specifically, remand is necessary to afford the Veteran a new examination, which was granted by the undersigned VLJ at the hearing.

At the May 2017 hearing, the Veteran testified that his neck was injured jumping out of airplanes with old parachutes "the T 7's".  He described an incident where he was hit in the back of the head when the chute opened causing his head to whip forward straining his neck. See Hearing Transcript, p. 9 and May 2014 Notice of Disagreement.  He further testified that he did not complain in service but began seeking treatment from chiropractors "about a year" after separation. Id. at 12.  The earliest notation of record regarding neck manipulations are from June 1973.  The Veteran's representative stated on the record that prior treatment records were unobtainable as the treating doctors have since passed. Id. at 10.  Available treatment records show a diagnosis of "cluster headaches" with a notation that the Veteran reported his headaches originated in the cervical area. See letter from Purcell, D.O. dated June 21, 1990.

The Veteran further testified that his headaches actually began in service after having kidney surgery while on active duty in 1955.  As a result of his chronic migraines, he began "taking pain pills for over 30 years" which then contributed to the development of his esophageal reflux or GERD condition. Id. at 3.  

In support of his contentions, the Veteran submitted statements during the May 2017 hearing obtained his treating physician and a VA physician.  The statement from Dr. Corcoran shows a finding that the Veteran's headache problems are exacerbated by his service-connected kidney disability and that these conditions are related. See Letter from Dr. Corcoran dated June 28, 1990.  The statement from Dr. Michael, Chief at Tucson VAMC, documents his opinion that "[m]edications utilized for the treatment of headaches could have contributed to the development of [the Veteran's] gastroesophageal reflux and the impairment of his kidney function." See Letter from Dr. Michael dated June 11, 1992.

After the hearing, the Veteran submitted an additional statement in support of his claim for GERD secondary to medications for headaches from renal disease.  He states that his chronic headaches resolved after having the kidney removed.  But that due to medications taken for a long period of time, he developed "GERD, Barrett's Esophagus, and Esophagitis" which he then suggests can be caused by overuse of medications leading to GERD. See Statement in Support of Claim dated May 24, 2017.

Based on the above, the Board finds that an examination and medical opinions are warranted on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate esophageal condition examination with an appropriate medical professional to determine whether the Veteran's hiatal hernia with reflux esophagitis, erosive esophagitis was made chronically worse by his service-connected kidney condition to include medications for headaches from renal disease.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination.  This review should include the Veteran's service treatment records, post-service medical treatment records and the assertions of the Veteran and his representative, along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

a) Identify any currently diagnosed esophageal conditions to include hiatal hernia, esophagitis, erosive esophagitis, Barrett's Esophagus and GERD.  

Thereafter, for any diagnosed esophageal condition, the examiner should provide the following opinion: 

b) The examiner is asked to specifically address whether the Veteran's esophageal condition to include hiatal hernia, esophagitis, erosive esophagitis, Barrett's Esophagus and GERD is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected kidney condition to include medications for headaches from renal disease.

c)  The examiner is also asked to specifically address whether the Veteran's esophageal condition to include hiatal hernia, esophagitis, erosive esophagitis, Barrett's Esophagus and GERD is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected kidney condition to include medications for headaches from renal disease.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's May 2017 hearing testimony and additional medical evidence submitted at the hearing) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for all opinions expressed.


2. Schedule the Veteran for an appropriate cervical spine condition examination with an appropriate medical professional to determine the nature and etiology of his claimed condition.  The Veteran's claims file, to include a copy of the remand, must be made available to the examiner in conjunction with the examination.  This review should include the Veteran's service treatment records, post-service medical treatment records and the assertions of the Veteran and his representative, along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

Following examination of the Veteran, the examiner is to provide an opinion as to the following: 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current degenerative arthritis cervical spine with disc bulging C5-6 without cord compression, had its onset in, or is otherwise related to, active military service.

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for all opinions expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's May 2017 hearing testimony and additional medical evidence submitted at the hearing) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

3. After completing the above action and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

